IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                     NOS. WR-81,134-01 & -03


                   EX PARTE BRANDON TREVELLE CAINES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 1274700-A & 1274701-A
              IN THE 183RD DISTRICT COURT FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of felony murder and sentenced to seventy-five years’ imprisonment. The Fourteenth Court of

Appeals affirmed his convictions in Caines v. State, Nos. 14-11-00912-CR & 14-11-00913-CR (Tex.

App.— Houston [14th Dist.] Jan. 17, 2013)(not designated for publication).

        On November 19, 2013, the trial court entered a proposed order designating issues and for

the filing of an affidavit from trial counsel. It appears that the trial court has not completed its fact
finding in these cases. We remand these applications to the 183rd District Court of Harris County

to allow the trial judge to complete an evidentiary investigation and enter the appropriate findings

of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 13, 2015
Do not publish